SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of theSecurities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [x]Filed by a Party other than the Registrant [_]Check the appropriate box:[_] Preliminary Proxy Statement [_] Soliciting Material Under Rule[_] Confidential, For Use of the 14a-12 Commission Only (as permitted by Rule 14a-6(e)(2)) [x]Definitive Proxy Statement [_] Definitive Additional Materials Unify Corporation (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box):[x] No fee required.[_] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing feeis calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid:[_] Fee paid previously with preliminary materials: [_] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid:2) Form, Schedule or Registration Statement No.: 3) Filing Party:4) Date Filed: Unify Corporation1420 Rocky Ridge Drive, Suite 380Roseville, CA 95661 February 26, 2010 Dear Unify Shareholder: You are cordially invited to attend the Annual Meeting of Stockholders of Unify Corporation to be held on April 8, 2010 at 9:00 a.m., Pacific Time, at Unify Corporation, 1420 Rocky Ridge Drive, Suite 380, Roseville, California 95661. At the meeting, shareholders will vote on two proposals: (1) the election of seven members to the board of directors; (2) to ratify the appointment of Grant Thornton LLP as Unify’s independent auditors for fiscal 2010. Your board of directors recommends a vote “FOR” these proposals. Your vote is important and we encourage you to vote promptly. After reading the proxy statement, please promptly mark, sign and date the enclosed proxy card and return it in the prepaid envelope provided. Alternatively, you may vote your shares via a toll-free telephone number or over the Internet. Instructions regarding all three methods of voting are provided on the proxy card. Let me provide you with some key business highlights. It was over a year ago that we decided to leverage the difficult economic situation as an opportunity to grow our business. Our goal was simple: find great technology with good customers at a great price to strategically grow Unify. It was this focus that allowed us to complete the acquisitions of CipherSoft and AXS-One during the first 6 months of 2009. With CipherSoft, we expanded our migration solutions portfolio to include Oracle Forms in addition to Lotus Notes and mainframe migrations. We are executing on the strategy to build a best of breed migration solution portfolio to address some of the largest legacy application markets where on-going maintenance costs are escalating which is forcing organizations to look for alternatives. We entered into a new and high growth market with AXS-One acquisition.
